    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 1 of 41 PageID #:931



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


Alfred T. Giuliano as Liquidation Trustee for )
RIH Acquisitions NJ, LLC dba The Atlantic )           Case No. 1:20-cv-05262
Club Casino Hotel and Rancho’s Club           )
Casino, Inc. d/b/a Magnolia House Casino, )           Judge: John F. Kness
on behalf of itself and all others similarly  )
situated,                                     )
                                              )       JURY TRIAL DEMANDED
                Plaintiffs,                   )
                                              )
        vs.                                   )
                                              )
Scientific Games Corporation, a Nevada        )
corporation, formerly a Delaware              )
corporation;                                  )
                                              )
Bally Technologies, Inc., d/b/a SHFL          )
Entertainment or Shuffle Master,              )
a Nevada corporation;                         )
                                              )
and                                           )
                                              )
Bally Gaming, Inc., d/b/a Bally               )
Technologies, f/k/a Bally Gaming and          )
Systems, f/k/a SHFL Entertainment, Inc.,      )
f/k/a Shuffle Master, Inc., a Nevada          )
corporation,                                  )
                                              )
                Defendants.                   )


                      FIRST CONSOLIDATED AMENDED COMPLAINT

       Plaintiff Alfred T. Guiliano as Liquidation Trustee for RIH Acquisitions NJ, LLC dba The

Atlantic Club Casino Hotel and Rancho’s Club Casino, Inc. d/b/a Magnolia House Casino

(“Plaintiffs”), by and through its undersigned attorneys, brings this proposed class action and

alleges as follows.




                                                  1
        Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 2 of 41 PageID #:932



                                             INTRODUCTION

             1.    This action arises out of the alleged monopolization of the market for automatic

    card shufflers used at casinos through Defendants’ abuse of the patent system and judicial process

    to exclude and drive out competitors from the market. Specifically, Plaintiffs allege that

    Defendants Scientific Games Corporation (“SGC”), Bally Technologies, Inc. (“BTI”) and Bally

    Gaming, Inc. (“BGI”) (collectively “Bally”), which manufacture and sell fully automated card

    shufflers under the Shuffle Master, DeckMate, and Bally names, procured patents by fraud and

    then asserted those patents in sham lawsuits against competitors, which effectively excluded

    competitors from the market and caused Plaintiffs and others similarly situated to pay more for

    automated card shufflers than they otherwise would have in a competitive market. 1 Defendants’

    alleged misconduct constitutes a violation of Sections 2 and 3 of the Sherman Act (15 U.S.C. §§

    2, 3).

             2.    Several of Defendants’ would-be competitors—other manufacturers and

    distributors of automated card shufflers—have sued Defendants alleging similar facts about

    Defendants’ effects to monopolize the market using fraudulently procured patents and sham

    litigation. In fact, in December of 2018, a Chicago jury rendered a verdict against Defendants for

    violations of Section 2 of the Sherman Act and awarded the competitor-plaintiffs $105 million in

    damages, which was then trebled for a total of $315 million. See Shuffle Tech, et al. v. Scientific

    Games Corp., No. 15-cv-3702 (N.D. Ill.) (“Shuffle Tech”). In another competitor suit alleging

    violations of Section 2, the United States District Court for the Northern District of Illinois recently

    denied Defendants’ motion to dismiss. See TCS Inc., et al. v. Scientific Games Corp., No. 19-cv-

    1846, 2020 WL 1678258 (N.D. Ill. March 20, 2020). This lawsuit will be referred to herein as the




1
    SGC and Bally will be collectively referred to herein as “Defendants.”


                                                       2
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 3 of 41 PageID #:933



“TCS Litigation”.

         3.     As described further below, the market for automated card shufflers and related

services is valued at approximately $100 million per year, and Defendants now control virtually

100% of that market as a result of their misconduct.

         4.     Automated card shufflers play an important role in casinos and at card clubs. These

machines are designed to produce reliably random shuffles to ensure fairness and increase game

speed, profitability, and security. In many jurisdictions, shuffling by hand is illegal as well, making

these machines a necessity. But the market is no longer competitive for these machines, allowing

Defendants to set prices without fear of competitors undercutting them or stealing market share.

         5.     Plaintiffs, direct purchasers of automated card shufflers, and others like it have

suffered as a result of Defendants’ monopolization and exclusion of competitors, forcing their

direct   customers—purchasers       and    lessees       (collectively   “direct   purchasers”)—to   pay

supracompetitive prices for automated card shufflers while Defendants collect monopoly rents.

                                          JURISDICTION

         6.     This action arises under the antitrust laws of the United States, specifically

Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15, 26) for violation of Sections 2 and 3 of

the Sherman Act (15 U.S.C. §§ 2, 3). This Court has jurisdiction over the subject matter of this

action pursuant to 15 U.S.C. §§ 4, 15 and 26; and 28 U.S.C. §§ 1331 and 1337.

         7.     This Court has personal jurisdiction over Defendants in this state and district

under 15 U.S.C. § 22; 28 U.S.C. §§ 1391(b), (c), and (d); Fed. R. Civ. P. 4(k)(1); the long-arm

statutes of the State of Illinois; and the Due Process Clause of the United States Constitution,

because the Defendants regularly conduct and transact business in this state and district, have a

regular and established business in this district, are “found” in this district, “reside” in this

jurisdiction, have agents in this state and district, and have well more than “minimum contacts”


                                                     3
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 4 of 41 PageID #:934



with this state and district, all as further specified in the following paragraphs. Defendants have

also committed acts violating the United States patent and antitrust laws in this state and district

and have reaped the benefits of their unlawful activities in this district and the impact of those

violations will be a substantial lessening of competition in the relevant market for card shufflers

in this district. Moreover, Defendants’ acts, both within and without of this district, have

resulted in injury to each Plaintiff’s business and property.

        8.      Venue is proper in this judicial district under 15 U.S.C. §§ 15, 22, and 26, and 28

U.S.C. § 1391(b)(1) and (2), (c)(2), and (d) because, inter alia, Defendants reside in this district,

inhabit this district, are found in this district, have an agent in this district and transact business

in this district and are subject to personal jurisdiction in this state and district, and a substantial

part of the events giving rise to the claims asserted herein arose in this state and district, as

further detailed in the following paragraphs. In addition, key witnesses, such as Messrs. Kimball

Anderson (“Anderson”) and Richard Schultz (“Schultz”), who reside in this district, would not

be subject to the subpoena power of courts outside this district. Chicago is also more convenient

for other key witnesses in the East and Midwest than other potential venues. Furthermore, key

documents compiled and readily available in this district and subject to the subpoena power of

this court may not be as easily obtained in other jurisdictions. Additionally, as a result of prior

litigation in this court, the court is already familiar with many of the issues presented by this

case. Defendants conduct business in this state and judicial district by, inter alia, distributing

and/or selling card shufflers which are the subject of this action to casinos located in Joliet,

Aurora, Elgin, and Des Plaines.

        9.      Defendant SGC also has a Chicago campus at 350 North Orleans St., Chicago IL

60654 and has had a 483,000 square foot technology campus and administrative office in this

judicial district at 2718 Roscoe St., Chicago, IL 60018. SGC has employed over 700 employees

in Chicago and has had over 1,000 employees in Northern Illinois. Additionally, SGC has had a

                                                    4
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 5 of 41 PageID #:935



long-term contract with the Illinois Gaming Board to design, implement, and administer a

Central Communications System (“CCS”) for Illinois that provides real-time communication and

control between every licensed video gaming terminal in Illinois, as well as day-to-day

management of the operation and servicing of the CCS throughout Illinois.

       10.     On information and belief, Defendant BTI, under the direction of SGC, has sold

card shufflers which have been manufactured by Defendant Bally Gaming, Inc. under the

direction of SGC which are based on the patents at issue in this case (owned by BGI) to various

casinos which are within the Northern District of Illinois and/or within the subpoena power of

this court, i.e., Hollywood Casino (Joliet); Harrah's Joliet Casino & Hotel (Joliet); Hollywood

Casino (Aurora); Grand Victoria Casino (Elgin); and Rivers Casino (Des Plaines). Defendants

also conduct business with the Ameristar Casino in East Chicago and the Horseshoe Casino in

Hammond.

                                            PARTIES

       11.     Plaintiff Alfred T. Giuliano as Liquidation Trustee for RIH Acquisitions NJ, LLC

dba The Atlantic Club Casino Hotel, which was a New Jersey limited liability company founded

in 2004. RIH Acquisitions NJ, LLC did business as the The Atlantic Club Casino Hotel, whose

address was Boston On Pacific Avenue, Atlantic City, New Jersey 08401. The Atlantic Club

Casino Hotel had over 75,000 square feet of casino gaming space, including a substantial space

dedicated to table games. During the class period, The Atlantic Club Casino Hotel purchased

and/or leased substantial quantities of card shuffflers directly from one or more of the

Defendants at supra-competitive prices and suffered injury to its business or property as a direct

or proximate result of Defendants’ wrongful conduct. Plaintiff is aware of his obligation to

diligently represent the best interests of the class and is committed to doing so throughout the

pendency of this litigation.



                                                 5
     Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 6 of 41 PageID #:936



       12.      Plaintiff Rancho’s Club Casino, Inc. d/b/a Magnolia House Casino is a

California corporation with its principal place of business located at 1275 Folsom Blvd., Rancho

Cordova, CA 95670. During the class period, Magnolia House Casino purchased and/or leased

substantial quantities of card shufflers directly from one or more of the Defendants at supra-

competitive prices and suffered injury to its business or property as a direct or proximate result

of Defendants’ wrongful conduct. Plaintiff is aware of its obligation to diligently represent the

best interests of the class and is committed to doing so throughout the pendency of this litigation.

       13.      Defendant SGC is a corporation of the state of Nevada, formerly a corporation of

Delaware, with a corporate office in Las Vegas, Nevada and an administrative and technology

campus at 350 North Orleans St., Chicago IL, and was previously located at 2718 Roscoe St.,

Chicago, IL. SGC is a leading developer of technology-based products and services and

associated content for the worldwide gaming, lottery, social and digital gaming industries. Its

portfolio of revenue-generating activities primarily includes supplying gaming machines and

game content, casino management systems, and table game products and services to licensed

gaming entities; providing instant and draw-based lottery products, lottery systems and lottery

content and services to lottery operators; providing social casino game solutions to retail

consumers and regulated gaming entities, as applicable; and providing a comprehensive suite of

digital real-money gaming and sports wagering solutions, distribution platforms, content,

products and services.

         14.    SGC does business in this judicial district by, inter alia, distributing and/or selling

 under the Shuffle Master and/or Bally name, card shufflers which are the subject of this action to

 casinos located in Joliet, Aurora, Elgin, and Des Plaines. SGC has also previously had

 administrative offices and manufacturing facilities that support SGC’s gaming business in this

 judicial district at 800 S. Northpoint Road Blvd., Waukegan, IL. SGC controls and directs the



                                                   6
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 7 of 41 PageID #:937



actions and operations of the other Defendants, including the authorization, maintenance and

conduct of the sham litigation described herein, the conduct of the reexaminations described

below, and the frauds perpetrated on the United States courts and the United States Patent and

Trademark Office (“USPTO” or “PTO”) and the courts and patent offices of other countries,

notably South Africa, as further described below.

       15.     Defendant BTI is a corporation of the State of Nevada, with offices at 6650 S. El

Camino Road, Las Vegas, NV. On November 25, 2013, BTI acquired all of the stock of SHFL

Entertainment, Inc. f/k/a Shuffle Master, Inc., which was merged into BTI on June 30, 2014.

SHFL Entertainment, Inc. was concurrently or thereafter dissolved as a separate corporate entity,

although Defendants failed to advise the court of this fact and to substitute the proper corporate

entity in at least one of the sham litigations described herein.

       16.     On November 21, 2014, SGC acquired Bally for $5.1 billion (including the

refinancing of approximately $1.9 billion of existing Bally indebtedness). Bally’s financial

records and data were thereafter consolidated with SGC’s on financial reports to the Securities

and Exchange Commission (“SEC”). Bally’s financial records and data have been consolidated

for business purposes, and its revenues and funds have been commingled such that it is no longer

possible, at least for the public, to separate or segregate Bally’s and SGC’s funds and revenues in

any meaningful way.

       17.     Subsequent to BTI’s acquisition of SHFL Entertainment, Inc. (f/k/a/ Shuffle

Master Inc.) on Nov. 25, 2013, Bally, and after November 21, 2014, SGC began using “Shuffle

Master” or “SHFL” as trade names and have sold or leased card shufflers based on the patents at

issue in this case under the “Shuffle Master” or SHFL name, including to casinos within the

Eastern Division of the Northern District of Illinois, i.e., Hollywood Casino (Joliet); Harrah’s

Joliet Casino & Hotel (Joliet); Hollywood Casino (Aurora); Grand Victoria Casino (Elgin); and

Rivers Casino (Des Plaines). For these reasons and because Bally's automatic card shuffler

                                                  7
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 8 of 41 PageID #:938



business has been consistently known throughout the gaming industry by its former names

“Shuffle Master” and “SHFL Entertainment,” this Complaint will sometimes refer to SGC and/or

the Bally Defendants collectively as “SHFL”.

        18.    Defendant BGI is or was a corporation of the State of Nevada, with offices

located at 6650 S. El Camino Road, Las Vegas, NV 89118. BGI is or was a subsidiary of Bally

Gaming International, Inc., which operates, or was operated, as a subsidiary of Alliance Holding

Co., which operates, or was operated, as a subsidiary of Defendant Bally. BGI operates, under

the direction of SGC management, as a manufacturer of equipment and games, including under

the Shuffle Master or SHFL name, for casinos in the United States, including all five casinos

within the Northern District of Illinois (Eastern Division), i.e., Hollywood Casino (Joliet),

Harrah’s Joliet Casino & Hotel (Joliet), Hollywood Casino (Aurora), Grand Victoria Casino

(Elgin), and Rivers Casino (Des Plaines). According to assignment records in the USPTO, BGI

is also the owner of record of the patents described herein.

        19.    Since acquiring Bally on November 21, 2014, SGC has held itself out to the

public as a single integrated entity, both financially and operationally. On Dec. 9, 2014, Bally

filed with the SEC, a Form 15 providing notice of termination of its registration under section

12(g) of the Securities Exchange Act of 1934, essentially removing itself from the rolls of

publicly traded entities, and began filing consolidated financial reports with the SEC, combining

its financial data with that of SGC and its other wholly owned (or controlled) subsidiaries. As

further documented by SGC’s August 7, 2015 10-Q filing for the period ending June 30, 2015,

all of Bally’s and SHFL’s financial data has been combined with SGC’s. Separate financial

statements have not been publicly available for Bally or SHFL as separate entities since that

time.

        20.    SGC’s relationship with Bally far exceeds the normal scope of a parent/subsidiary



                                                 8
        Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 9 of 41 PageID #:939



    relationship. SGC manages and directs Bally’s internal and external affairs and determines how

    Bally operates on a day-to-day basis. SGC’s August 7, 2015 SEC form 10-Q filing with the SEC

    states that its operations are divided into three business segments - Gaming, Lottery, and

    Interactive—along product lines, rather than corporate lines. Each segment is managed by a

    separate executive who reports directly to the SGC Chief Executive Officer (“CEO”) who is

    described as the "chief operating decision maker" on SGC’s March 2015 Form 10-Q.

           21.     To implement its corporate integration, SGC formed an “Integration Management

    Office” led by SGC’s Chief Administrative Officer. By October 2015, SGC's website referred to

    “[t]he combined company” and that “[t]he combination of Scientific Games and Bally

    Technologies creates a premiere gaming and lottery entertainment and technology company . . .

    .” 2 By that date, no breakout information on Bally was available on either Bally’s website or

    SGC’s website (www.scientificgames.com). By October 2015, Bally was no longer a viable,

    operating entity, but a mere shell corporation through which SGC conducts its business.

    Subsequent to that date, Bally’s operations, including those relevant to this case, were wholly

    directed by SGC and, to the extent Bally formally exists as a separate entity, it operates wholly

    as an agent of SGC.

           22.     As described above and hereafter, (1) SCG’s and Bally’s funds have been

    commingled; (2) SGC is treating Bally’s assets as its own; (3) Bally is governed and influenced

    by its alter ego, SGC, in particular, by the actions and directions of its chief executives and legal

    officers; (4) there is a unity of interest and ownership such that Bally and SGC are one and the

    same entity; and (5) adherence to the fiction that Shuffle Master, Bally, and SGC are separate

    entities would sanction a fraud on the Plaintiffs and the Court, promote injustice, and adversely

    affect the U.S. and worldwide markets for automatic card shufflers for casinos.


2
  https://www.prnewswire.com/news-releases/scientific-games-to-acquire-bally-technologies-in-
transaction-valued-at-51-billion-269521831.html

                                                      9
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 10 of 41 PageID #:940



                                   FACTUAL ALLEGATIONS

   A. The Relevant Market

         23.   Since at least the early 20th century, casinos and card clubs have used machines to

shuffle card-decks without human assistance and interference. These machines help reduce the

labor associated with shuffling, as well as ensuring that there is more security and randomization

associated with the shuffles.

         24.   By the 1990s, electronic card shuffler machines were introduced, controlled by an

onboard computer and fully-automated. In those shufflers, the computer determined the final

"random" or other intended order for the final set of cards and the cards were mechanically

sorted into that intended order.

         25.   Automatic card shufflers can be used for virtually every card game on the casino

floor, from public domain games such as blackjack and baccarat, to popular proprietary games

such as Texas Hold ‘Em, Caribbean Stud, Three Card Poker, Three Card Baccarat, and Pai Gow

Poker.

         26.   Casinos and card clubs, in particular, drive demand for these automatic card

shufflers. The card shufflers assist the casino with minimizing labor and time spent on shuffling,

reduce opportunity for cheating and collusion, and increase efficiency in the number of card

games played, helping to bring in more guests and thus more revenue.

         27.   For the purpose of this complaint, the “relevant market” is the market in the

United States for automatic card shuffler machines certified and approved for use by casinos,

excluding card shufflers designed for private consumer use in unregulated environments and also

excluding electronic machines that randomize virtual “cards” in video-based games (hereafter,

“automatic card shufflers”).

         28.   Upon information and belief, the market for these automated card shufflers and



                                                10
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 11 of 41 PageID #:941



related services is valued at approximately $100 million per year. SHFL’s, Bally’s, and SGC’s

annual revenues for these shufflers have exceeded $100,000,000 per year. Defendants have

cumulatively earned over $1 billion in shuffler revenues through 2018.

       29.     There are no reasonable substitutes for automatic card shufflers for casino table

games that use physical playing cards. Without an automatic card shuffler, the dealer must

shuffle by hand. Hand-shuffling is prohibited by gaming regulators in some jurisdictions. It is

also more expensive and less secure by introducing human error and interference.

       30.     The only other alternative to using automatic card shufflers is to use pre-shuffled

cards, which can include either decks that are pre-shuffled in the backroom of a casino or

pre-shuffled decks provided by the playing card manufacturer. But neither of these alternatives

are considered an adequate substitute for automatic card shuffling machines. Pre-shuffled cards

can only be used for one hand of cards, after which an additional pack of pre-shuffled cards

needs to be used or the used cards need to be shuffled by hand or by machine. These purported

alternatives are both time-consuming and expensive. Additionally, security suffers from pre-

shuffling. There have been several instances of cheating based on pre-shuffled cards that were

not in fact randomly shuffled. Cheating can result in multi-million dollar losses for affected

casinos.

       31.     Consequently, there are no reasonable substitutes or alternatives for automatic

card shufflers for casino table games that use physical playing cards, meaning that demand is

inelastic for these products. Inelastic demand means that increases in price result in limited

declines in quantity sold in the market. In other words, because the demand for automatic card

shufflers is inelastic, sellers of automatic card shufflers—like the Defendants—can raise the

prices of these shufflers above competitive levels without seeing a decline in sales revenue. It

also means that entities like Plaintiffs and others similarly situated have no alternatives to use as

substitutes for these machines to be able to avoid any supracompetive prices charged by

                                                  11
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 12 of 41 PageID #:942



Defendants.

       32.     Any potential competitor also faces high barriers to entry to enter the relevant

market. The United States casino industry is highly regulated by multiple gaming regulators,

including by the state and/or Indian reservations where the casinos are located. Such regulations

include licensing of the vendors to casinos, including vendors of gaming machines and ancillary

equipment, as well as testing and licensing of the gaming equipment itself. In the case of card

shufflers, such regulations include character and financial investigations of the potential vendors

as well as rigorous testing of the shuffling equipment, including for randomness, by certain

states, such as Nevada, as well as by testing companies such as Gaming Laboratories

International (“GLI”). In addition to such regulation and testing, equipment such as shuffling

machines must be field tested by the individual casinos or casino chains contemplating lease or

purchase of machines. As a result of all these factors, entry into the relevant market is extremely

expensive, time-consuming, and risky.

       33.     Additionally, as described below, Defendants have erected other barriers to entry

through their multitude of patents—which competitors have called a “patent thicket”— and

which Defendants have historically used to keep out any and all would-be competitors, including

through the use of patent fraud and sham litigation.

       34.     Fringe firms also cannot easily enter the market or increase productions if

Defendants increase prices for their automatic card shufflers because of the technology involved

in creating these machines and the multitude of patents they need to navigate.

       35.     Defendants have effectively achieved a 100% share in the relevant market and

have achieved monopoly power in that market. Defendants’ market share and monopoly power

in the relevant market have not been achieved by virtue of superior acumen, innovation, skill,

foresight, or industry, or by the proper functioning of the market, or by natural market

conditions. Instead, such monopoly power has been achieved as the result of purposeful abuse of

                                                12
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 13 of 41 PageID #:943



 the patent system and the judicial process by Bally and SGC and their predecessor entities. For

 more than a decade, Defendants have filed sham patent infringement lawsuits against every

 potential competitor that has marketed competitive card shufflers to casinos in the United States,

 leaving United States casinos and other direct purchasers with essentially no choice in automatic

 shufflers since at least 2009.

        36.     According to SHFL’s 2012 Annual Report (the last year that contained detailed

 shuffler sales and leasing information), as of the report date, SHFL had 8,285 SHFL shufflers on

 lease worldwide (primarily in the United States), with an average monthly lease of $451/unit,

 producing $44,838,420 in recurring revenue. That price has subsequently been increased by

 Defendants, after they successfully drove various competitors described below from the relevant

 market. According to SHFL, the majority of its leases are month-to-month and include shuffler

 service and support. Additionally, in 2012, SHFL sold 2,135 units at an average price of

 $15,843, for total sales of $33,824,805. Once again, that sale price was further increased after

 SHFL drove competitors from the market. SHFL’s shuffler service revenue in 2012 was

 approximately $11,839,000 including monthly service fees for shufflers purchased and owned by

 casinos. SHFL’s total utility segment revenue (excluding chipper sales) was $92,502,000 in

 2012, comprised of almost $34,000,000 in one-time sales (subject to ongoing support revenue)

 and $59,000,000 in recurring revenue.

                                   B. Defendants’ Sham Litigation

        1. CARD Litigation

       37.      In 2003, the manufacturer of another automatic card shuffler, Casinos Austria

Research Development, GmbH. (“CARD”) and its United States subsidiary, filed suit seeking

declaratory judgment of non-infringement CARD’s one2six shuffler of certain patents held by




                                                 13
       Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 14 of 41 PageID #:944



SHFL. 3 SHFL counterclaimed several months later for infringement of those and additional

patents

           38.       SHFL’s counterclaim was the start of a pattern of litigation and threatening of

    litigation to secure Defendants’ dominance and monopoly. Former SHFL General Counsel Jerry

    Smith (“Smith”) declared in SHFL’s lawsuit against then competitor CARD that: “… the mere

    showing of the [CARD] one2six has the potential ability to disrupt Shuffle Master’s order taking

    and sales process. It could confuse customers into believing that there is an alternative to Shuffle

    Master’s shufflers available to them.” CARD litigation, Decl. of Jerry Smith, ¶ 14, (Sept. 5,

    2003). Then and now, Defendants’ attitude was that no competition and no alternatives to its

    shufflers would be permitted in the relevant market. In fact, SHFL successfully obtained a

    preliminary injunction against CARD to prevent it from selling its automatic card shufflers in the

    United States.

           39.       CARD continued to pursue the litigation, however, and during discovery, a series

    of information came to light undermining SHFL’s patents and revealing its fraud on the USPTO.

    Among other things, documents produced in discovery revealed that certain of SHFL’s so-called

    inventions were in fact developed by another: Halvard Solberg (a.k.a. “Hal Solberg”) and his

    company, Machine Design Associates, Inc. in 1996-98 for Casino Concepts, Inc.

           40.       Specifically, CARD discovered that certain SHFL patents were based on Solberg’s

    “Roblejo Shuffler,” which was publically exhibited and operated at the 1997 World Gaming

    Congress and Expo in Las Vegas on October 14-16, 1997. The Roblejo Shuffler was

    demonstrated at the show with transparent sides that enabled anybody that visited the booth the

    see the internal workings of the shuffler. In addition to personally inspecting the Roblejo Shuffler




3
 A declaration of non-infringement refers to an application to the court for a declaration that a
new business does not infringe an existing patent.

                                                      14
       Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 15 of 41 PageID #:945



    at the expo, SHFL representatives also obtained a Roblejo Shuffler brochure that showed and

    described the operation of the Roblejo Shuffler. CARD thus discovered that SHFL knowingly

    incorporated what it had learned about the Roblejo shuffler into its patent application and wrote

    and amended claims to include features that they knew SHFL had not invented and were instead

    known to be present in the prior art Roblejo shuffler. Furthermore, CARD discovered that SHFL

    intentionally concealed the Roblejo shuffler (including all the material information in their

    possession relating thereto, as described herein) from the PTO, despite the fact that all of this

    information was required to be disclosed under applicable rules and laws. 44 Had that art not been

    concealed from the PTO, certain of SHFL’s patents would not have issued. More facts about

    SHFL’s illicit use and incorporation of technology from the Roblejo and related shufflers, as well

    as its illicit concealment of this prior art from its patent applications, are discussed in the

    following section.

            41.     CARD’s momentous discovery revelations did not stop SHFL, however, from

    continuing with the litigation and finding ways to punish its would-be competitor. At the time,

    CARD only had a few million dollars of sales, and the preliminary injunction prevented it from

    selling its core products in the United States. Thus, despite these significant discovery

    revelations, SHFL leveraged the situation to acquire CARD for $50,000,000, comprised of a

    cash payment and 767,076 shares of the company’s common stock. This acquisition resulted in

    CARD exiting the market and SHFL avoiding the threat of competition. It also solidified

    SHFL’s monopoly position in the market and ensured that its casino customers would have no

    “alternative to Shuffle Master’s shufflers available to them,” thus achieving the goal set forth in




4
  USPTO guidelines specifically state that information material to patentability may include
information learned from “co-workers, trade shows, communications from or with competitors,
potential infringers, or other third parties.” MANUAL OF PATENT EXAMINING
PROCEDURE § 2001.06 (8th ed., Aug. 2001).

                                                       15
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 16 of 41 PageID #:946



 the September 2003 declaration of Smith.

        42.     SHFL in fact bragged about its sue-and-acquire strategy to the press. In a news

 article published in IBD on November 15, 2004, several months after SHFL acquired former

 competitor CARD and its competing One2Six card shuffler, SHFL’s former CEO, Mark

 Yoseloff, explained how he forced the distress sale of CARD, a company with a “terrific

 product” that he desired: “[s]o we had to create a situation where they would be induced to sell,”

 Yoseloff said. “It struck me that one way (to do that) was to sue them (and have them incur)

 legal fees sufficiently high even for a company the size of the parent.” This was one of the first

 cases of Defendants’ using sham litigation to secure and enforce their monopoly.

        2. VendingData Litigation

       43.      Less than six months after the CARD litigation was finalized, on October 5, 2004,

SHFL filed suit against its next target, VendingData. SHFL filed this suit one day after

VendingData announced the availability of its PokerOne automatic card shuffler. SHFL accused

VendingData of allegedly infringing a child patent in the same Patent Family that CARD had

previously demonstrated had been obtained through fraud on the PTO.

       44.      Initially, a preliminary injunction issued against VendingData, but during

discovery, it was again learned that SHFL withheld the the Roblejo shuffler and other prior art

(described below) from the PTO. VendingData eventually won its case on summary judgment of

non-infringement, which ended the case in February 2008 after years of litigation. In the

meantime, however, VendingData was forced out of business by early 2006 due to the

overwhelming expense of the patent litigation and the impact of the preliminary injunction.

        45.     During the litigation, the aforementioned Anderson of the law firm of Winston &

 Strawn defended VendingData against SHFL. In representing VendingData, Anderson also

 concluded that, in addition to the patent misconduct, SHFL was engaging in illegal

 anticompetitive conduct including “patent abuse and other violations of the antitrust laws” and

                                                  16
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 17 of 41 PageID #:947



 expressed to SHFL that he was considering filing an antitrust case against it. VendingData could

 not afford to pursue the antitrust case against SHFL, but to eliminate antitrust threats from

 Anderson, SHFL approached and hired him and Winston & Strawn to represent SHFL in future

 patent litigations thereby precluding the possibility that he or his firm could bring an antitrust

 case against SHFL.

        46.     SHFL’s misconduct only helped to further secure and strengthen its monopoly. In

 addition to Vending Data’s exist from the market, VendingData and its successor, Elixir Gaming

 Technologies, Inc. thereafter sold its shuffler business and its shuffler patents to SHFL for

 approximately $2.4 million and a seven year worldwide non-compete agreement, thereby

 eliminating VendingData and its products from the shuffler market. The VendingData sham

 litigation thereby ultimately solidified SHFL’s monopoly over the relevant shuffler market.

       47.      Defendants first achieved complete monopolization of the relevant market on or

around March 16, 2009, when SHFL, after suing and acquiring CARD, acquired the shuffler

assets and patents of its only remaining competitor, VendingData.

        3. The Taiwan Fulgent Sham Litigation

       48.      Defendants maintained their monopoly by suing other would-be competitors,

alleging that such competitors infringed on their patents.

        49.     Indeed, in November 2009, SHFL sued Taiwan Fulgent Enterprise Co., Ltd.

 (“Taiwan Fulgent”). Taiwan Fulgent is a Taiwanese company that manufactured the “A Plus”

 series automatic card shufflers and has been producing innovative automated products for the

 gaming industry for over 30 years.

        50.     Taiwan Fulgent’s A Plus shufflers were significantly competitive products to

 SHFL’s automatic card shufflers. Among other things, the A Plus shufflers were advertised as

 increasing game speed and profitability as well as security by producing a non-traceable random



                                                  17
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 18 of 41 PageID #:948



 shuffle that ensures fairness of the card games. The effectiveness of Taiwan Fulgent’s A Plus

 shufflers in producing a reliably random shuffle was certified by Gaming Laboratories

 International (“GLI”), an independent testing agency recognized by gaming regulators in most

 gaming jurisdictions around the world, as well as successfully passing the BMM Random Test.

 Additionally, the A Plus shuffler was and remains less expensive than the shufflers offered by

 Defendants and therefore constituted a substantial threat to the monopoly that Defendants

 established in the casino market for fully automated card shufflers. SHFL’s lawsuit against

 Taiwan Fulgent alleged infringement of several patents, including the patent that was shown in

 the CARD litigation to be invalid over the Roblejo shuffler and obtained by fraud on the

 USPTO.

       51.         Faced with the overwhelming expense of patent litigation, and having no

knowledge of the fraud perpetrated against it and the USPTO, Taiwan Fulgent elected to

withdraw from the United States market and the case quickly settled in February 2010. The

settlement required Taiwan Fulgent to stay out of the United States Shuffler market for 3 years

and to make clear to any potential customer that saw the A Plus shuffler that it was not available

to the United States market, thereby further solidifying SHFL’s monopoly over the relevant

shuffler market.

        4. TCS Sham Litigation

       52.         In September 2012, SHFL sued also TCS America, the United States sub-

distributor for Taiwan Fulgent’s A Plus shuffler. The suit was based solely on the registration to

show the A Plus shuffler at the 2012 G2E show in Las Vegas. The suit alleged infringement of

several patents, including the same patent that had been shown to be invalid and obtained by

fraud on the PTO in the CARD litigation. Anderson, as SHFL counsel, also threatened to also sue

TCS for infringing another patent if TCS continued to offer the A Plus shuffler in the United



                                                  18
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 19 of 41 PageID #:949



States.

           53.    To put additional pressure on TCS, Defendants also sued TCS for patent

 infringement in South Africa in August of 2012 based on a foreign counterpart of a patent

 asserted in the United States litigation against TCS. According to TCS, Anderson “overtly used

 the existence of the South Africa litigation as part of Defendants’ strategy to intimidate TCS into

 not competing in the U.S. market with the A Plus shuffler.”

          54.     Although Anderson and SHFL were aware of the foregoing sham litigations and

rulings against them, unfortunately, TCS’s South Africa counsel was not. The South African court

and TCS’s counsel also relied on the supposed expert testimony of a Mr. Attila Grauzer, who

turned out to hold a position as the Vice President of Engineering, Utility Products at SHFL,

Bally, and SGC during the South Africa litigation, in concluding that the asserted patents were

valid and infringed by TCS. As a result of Defendants’ fraud on the South Africa court and TCS,

the court entered a judgment and injunction against TCS, destroying TCS’s shuffler business in

South Africa and further intimidating and hindering the TCS Plaintiffs from entering the United

States market with the A Plus shuffler.

           55.    Faced with the expense of patent litigation in both the U.S. and South Africa, and

 still having no knowledge of the on-going fraud SHFL perpetrated on the PTO and the courts,

 TCS settled Defendants’ United States case in January 2013 by effectively withdrawing from the

 United States market. TCS’s exit only further solidified Defendants’ monopoly over the relevant

 shuffler market.

           5. The DigiDeal Sham Litigation

          56.     Within a month of filing the TCS litigation, in October of 2012, SHFL filed the

patent infringement case against DigiDeal Corporation (“DigiDeal”), the manufacturer of

another competing shuffler known as the DigiShuffle. DigiDeal, a Spokane gaming equipment


                                                  19
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 20 of 41 PageID #:950



manufacturer, had a patent and technology license agreement with a Chicago company, Shuffle

Tech International LLC (“Shuffle Tech”), which was the original manufacturer of the

DigiShuffle.

       57.     DigiDeal displayed its DigiShuffle card shuffler for the first time at the 2012

G2E show in Las Vegas on October 2-4, 2012. The proposed retail price for the DigiShuffle was




                                                20
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 21 of 41 PageID #:951



 $10,995, which was very similar to the retail price of the A Plus shuffler and far less than

 comparable shufflers sold by Defendants. The proposed monthly lease price of the DigiShuffle

 for casinos was $350/month. DigiShuffle’s sale and lease prices were far less than the SHFL

 DeckMate or DeckMate2, which respectively sold for $16,995 and $20,995, or leased for

 $450/month or $525/month, respectively. DigiShuffle’s lower cost and simplicity of design was

 met with a positive market response and demand was considerable from the start. But, as in the

 case of the A Plus shuffler, SHFL again recognized the threat of a competitor’s improved

 technology and lower prices and immediately sought to evict the competition through sham

 litigation.

        58.     Once again, Anderson represented Defendants, including with the pre-filing

investigation, which would have of course revealed that Defendants had concealed the extensive

information they possessed on the Roblejo and related shufflers, and that the concealed prior art

clearly anticipated the patent claims asserted against DigiDeal. Nonetheless, SHFL pursued the

litigation again DigiDeal.

         59.    DigiDeal served document requests, which should have revealed the the

 information about SHFL’s appropriation of technology from Roblejo shuffler found at the 1997

 Expo and the extensive prior art information on the shufflers related to the Roblejo shuffler. But

 instead of properly producing the invalidating prior art information, Defendants improperly

 objected to the request as being, among other things, unduly burdensome. This is despite the fact

 that Jennifer Farrar, Defendants’ in-house patent attorney since December 1996 who worked

 closely with SHFL’s general counsel, Jerry Smith, kept this information in a file in her office

 from the 1997 Expo and had multiple copies of responsive information that she routinely used in

 filings with the PTO. By improperly concealing the prior art in discovery, Defendants prevented




                                                  21
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 22 of 41 PageID #:952



 DigiDeal from effectively defending itself in the litigation, just as SHFL had done in the CARD

 litigation.

        60.      In the meantime, DigiDeal had initiated reexaminations on certain patents but

because Defendants concealed the invalidating information, for example, the Roblejo Shuffler

brochure published at the 1997 Expo, DigiDeal was unable to use any of that prior art to in the

reexaminations. Meanwhile, Defendants’ infringement case against DigiDeal was stayed during

the reexamination of those patents, and at Defendants’ insistence, the stay required DigiDeal to

cease selling its DigiShuffle shuffler and to recall the shufflers it had already placed in the

market, thereby destroying its business.

         61.     During the DigiDeal litigation, Shuffle Tech’s CEO, the aforementioned Schultz,

 conducted an in-depth investigation into the history of SHFL’s patents and the prior art and

 discovered that the disks SHFL filed in certain patent applications had been mislabeled; Schultz

 ordered the disks from the PTO and, in late 2014, after reviewing the disks, realized SHFL had

 been hiding prior art from the PTO, and therefore, had been engaging in sham litigation against

 its competitors for years.

         62.     Although the reexaminations were still pending, armed with this new information,

 on April 28, 2015, Shuffle Tech and the distributor and marketer of DigiShuffle, Aces Up

 Gaming, Inc. and Poydras-Talrick Holdings LLC, filed suit against Defendants alleging that their

 patents were invalid and that they nevertheless knowingly attempted to enforce them in violation

 of Section 2 of the Sherman Act, the Lanham Act, and Illinois Law. The Complaint pointed out

 that Defendants had withheld the invalidating prior art shufflers and that Defendants and their

 attorneys were continuing to conceal the Roblejo shufflers and other related shufflers in pending

 reexaminations.




                                                   22
       Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 23 of 41 PageID #:953



           63.     The Shuffle Tech case eventually went to trial, where the plaintiffs put on

    evidence about Defendants’ anticompetitive conduct and how they lost business as a result.

    They also presented evidence about how their competing shuffler, the DigiShuffle, was more

    reliable, cost less to build, and sold for half the price of Defendants’ shuffler. The jury found

    that Defendants’ had illegally monopolized the relevant shuffle market by using sham litigation

    predicated on invalid patents obtained by fraud. The jury awarded $105 million in compensatory

    damages (automatically trebled to $315 million by the court). Judgment entered in that case on

    August 7, 2018 and the case thereafter settled on December 24, 2018.

           64.     Even with Shuffle Tech’s victory over Defendants, the litigation battle was still

    ultimately a success for Defendants and maintaining their control and monopoly power over the

    automatic card shuffler market. As Shultz said in reflecting on the litigation, “[b]eing a small

    company, we had the ability to develop a great product, but we didn’t have the ability to compete

    with a large corporation with those type of resources and defend ourselves against a sham

    lawsuit.” 5 Today, Shuffle Tech only makes card shufflers for the consumer market. Shultz

    explained that Shuffle Tech was “basically put out of the gaming industry” as a result of the

    litigation.6 With the litigation battle causing Shuffle Tech’s effective exit from the automatic

    card shuffler market, Defendants’ have only solidified their monopoly power over this market.

           6. Summary of Defendants’ Sham Litigation

           65.     As reflected in the allegations above, Defendants engaged in a pattern of suing

would-be competitors to enforce patents that Defendant knew would not have issued had they not

concealed the prior art from the USPTO. In other words, Defendants sought to enforce patents that

they knew were invalid and unenforceable – and continued to pursue litigation against other


5
  https://www.casino.org/news/scientific-games-loses-antitrust-case-owes-competitors-315-
million/.
6
  Id.
                                                     23
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 24 of 41 PageID #:954



competitors even after the multiple rulings against them. No reasonable litigant could reasonably

expect success on the merits of these lawsuits, but Defendants pursued them nevertheless because

the threat of litigation and all the difficulties that come with litigation could be used to put pressure

on competitors to sell their businesses to Defendants or to force them to exit the market and stop

selling competitive shufflers. Defendants intentionally used these lawsuits to directly interfere with

their competitors’ businesses and to grow and enforce Defendants’ monopoly over the automatic

card shuffler market.

        66.      Now, in addition to the Shuffle Tech antitrust litigation, Taiwan Fulgent and TCS

have sued Defendants for monopolization in violation of Section 2 of the Sherman Act. As noted

above, on March 20, 2020, the United States District Court for the Northern District of Illinois

denied Defendants’ motion to dismiss. As described below, the ruling on the Motion to Dismiss

is the TCS Litigation was the first time Plaintiffs discovered Defendants’ unlawful acts and

Plaintiffs’ potential claim.

                                  C. Defendants’ Fraud on the USPTO

         67.     As referenced above, Defendants have also abused the patent system by using

 fraud to obtain otherwise invalid patents. Specifically, Defendants obtained patents through

 knowing and willful fraud on the USPTO and then also maintained and enforced those patents

 although they knew the patents were invalid and unenforceable.

         68.     Defendants defrauded the PTO by intentionally omitting material references from

 the prosecution of several patents as well as the reexamination of those patents. Defendants’

 patents at issue include, but at not limited to: (a) U.S. patent 6,149,154 on November 21, 2000;

 the ’154 patent was asserted by SHFL against CARD; (b) U.S. patent 6,588,750; the ’750 patent




                                                   24
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 25 of 41 PageID #:955



was also asserted against CARD; and (c) U.S. patent 6,655,684; the ’684 patent was asserted

against VendingData; (d) U.S. patent 7,073,791, asserted against TCS; (e) U.S. patent 7,059,602,

asserted against TCS; (f) U.S. patent 8,210,535; SHFL threatened TCS with an infringement suit

based on the ‘535 patent; (g) U.S. patent 6,254,096, asserted against TCS; (h) U.S patent

6,588,751, asserted against CARD and then subsequently against both Taiwan Fulgent and TCS;

the ’751 patent was also later involved in reexamination proceedings based upon a request by

Taiwan Fulgent; (i) U.S. Patent Nos. 7,255,344 and 7,322,576, were also asserted against Taiwan

Fulgent; (j) U.S. patent 6,651,982, asserted against DigiDeal and subject to reexamination

proceedings; (k) U.S. patent 7,523,935, also asserted against DigiDeal and subjected to

reexamination proceedings; (l) U.S. patent 6,068,258, asserted against VendingData, and (m)

U.S. patent 6,325,373 asserted against VendingData; U.S. patent 6,139,014, asserted against

CARD.

       69.     The material references that Defendants and their predessors omitted in their

patent prosecutions and reexaminations are the existence of prior automatic shufflers:

specifically, the Nicoletti shuffler (also referred to as the “1st Roblejo Prototype” or “Roblejo

1”), the Roblejo shuffler, and the Luciano shuffler.

       70.     The Nicoletti shuffler was developed by Adolf Nicoletti in 1985 to 1989 and was

built by Precision Automation, Inc. as an an automatic card shuffling machine for use with a card

gaming table, such as a blackjack table in a casino. The Nicoletti Shuffler can be flush-mounted

into a gaming table and has a card receiver for receiving a stack of unshuffled cards, a shuffling

wheel with 16 individual compartments each designed to hold multiple cards, a first card mover

that moves cards individually from the card receiver to the compartments, a second card mover

that moves cards from the compartments to a second card receiver upon demand, and a processor




                                                 25
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 26 of 41 PageID #:956



programed to control the first and second card mover in order to randomly assign each card in

the stack to a compartment and then output the cards from the compartments to provide a shuffle

deck of cards. Each compartment in the wheel includes a wall with a beveled surface that helps

prevent jamming of the cards when they are being inserted into the compartments by providing a

deflecting surface that is contacted by the cards and alters the angle of the cards when entering

the compartments. The Nicoletti shuffler also included sensors and software that counted and

kept track of the number of cards in each compartment of the wheel at any given time.

       71.     The Nicoletti shuffler was publicly demonstrated at a Bally casino—specifically,

Bally’s Park Place Casino in Atlantic City, New Jersey—for approximately one week, starting

on March 12, 1990. Various newspapers published stories about the Nicoletti shuffler that

explained the structure and operation thereof and the details of the public demonstration at

Bally’s Park Place. The Nicoletti shuffler was sold by Mr. Nicoletti’s company, We Are 21, Inc.,

to Casino Concepts around 1996.

       72.     The Roblejo shuffler (also referred to as the “2nd Roblejo Prototype” or “Roblejo

2” or “Sure Shuffler”) is a second generation of the Nicoletti shuffler, also for use with a card

gaming table, developed around 1996. The internal structure and operation of the Roblejo

shuffler was based on the earlier Nicoletti shuffler, but, unlike the Nicoletti shuffler, the Roblejo

shuffler is designed to sit next to and be operated at the side of a gaming table. Like the Nicolleti

shuffler, the Roblejo shuffler also included a card receiver for receiving a stack of unshuffled

cards, a shuffling wheel having 16 individual compartments each designed to hold multiple

cards, a first card mover that moves cards individually from the card receiver to the

compartments, a second card mover that moves cards from the compartments to a second card

receiver upon demand, and a processor programed to control the first and second card mover in




                                                 26
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 27 of 41 PageID #:957



order to randomly assign each card in the stack to a compartment and then output the cards from

the compartments to provide a shuffled deck of cards. Each compartment in the wheel includes a

wall with a beveled surface that helps prevent jamming of the cards when they are being inserted

into the compartments by providing a deflecting surface that is contacted by the cards and alters

the angle of the cards when entering the compartments. The Robejo shuffler also included

sensors and software that counted and kept track of the number of cards in each compartment of

the wheel at any given time.

       73.     U.S. patent 5,989,122 (the “Roblejo ‘122 patent”) is directed to and discloses an

automatic card shuffler for table games. The Roblejo ‘122 patent issued on November 3, 1999,

based on a patent application that was filed on January 3, 1997. The Roblejo ‘122 patent

generally, but not completely, discloses various feature of the Roblejo shuffler, including the

card receiver, first and second card movers, and the shuffling wheel with numerous

compartments designed to hold multiple cards in each compartment, wherein each compartment

includes a wall with a beveled surface that helps prevent jamming of the cards when they are

being inserted into the compartments by providing a deflecting surface that is contacted by the

cards and alters the angle of the cards when entering the compartments. These features are

shown even more clearly in the Roblejo shuffler itself. The Roblejo patent does not disclose the

feature of counting and keeping track of the number of cards in each compartment of the wheel

at any given time.

       74.     The Roblejo Shuffler was publically exhibited and operated at the 1997 World

Gaming Congress and Expo in Las Vegas on October 14-16, 1997.

       75.     At the 1997 Expo, SHFL representatives (including at least SHFL’s lead engineer

of shuffler development, Attila Grauzer (“Grauzer”), and its in-house patent attorney, Jennifer




                                                27
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 28 of 41 PageID #:958



Farrar (“Farrar”)) personally inspected the Roblejo shuffler and saw that its wheel had

compartments designed to hold multiple cards and included the beveled surface. Indeed, the

Roblejo Shuffler was demonstrated at the show with transparent sides that enabled anybody that

visited the booth the see the internal workings of the shuffler, including the shuffling wheel with

16 slots that were each designed to hold multiple cards per slot during shuffling, and the

elements that moved the cards into and out of the slots in the wheel. SHFL representatives thus

gained first-hand knowledge of the Roblejo shuffler’s structure, features and operation.

       76.     Moreover, at least Farrar and Grauzer also obtained a Roblejo shuffler brochure at

the 1997 Expo, which shows and describes the operation of the Roblejo shuffler. Farrar, Grauzer

and other SHFL representatives also met and obtained business cards from Conrad Roblejo and

Stephen Gola (executives of Casino Concepts) during their visit to the Casino Concepts booth

and inspection of the Roblejo shuffler at the 1997 Expo. Both Farrar and Grauzer (and others at

SHFL) were also well aware that the Roblejo Shuffler brochure had been distributed to the

public by at least October 1997, thereby constituting a prior art printed publication.

       77.     Farrar and Grauzer also both maintained copies of the Roblejo shuffler brochure

and 1997 Report on Shuffler Competition in their personal files since 1997, which confirmed

their inspection and their knowledge of the structure and operation of the Roblejo shuffler.

Farrar also maintained in her department a formal collection of printed information and materials

(including prior art brochures and other prior art information) on prior art shufflers, including on

the Roblejo Shuffler, obtained from trade shows and the like, including the 1997 Expo.

       78.     The other relevant prior art relates to the Luciano shuffler, an automatic card

shuffling machine for use with a card gaming table, such as a blackjack table in a casino. The

Luciano shuffler was developed by Lawrence (Larry) Luciano and his company, Luciano




                                                 28
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 29 of 41 PageID #:959



Packaging Company, in 1992-1993. The shuffler was initially developed under contract for

International Gaming Technology, Inc. (IGT) but later marketed directly by Luciano Packaging

Company starting in 1993 after the IGT contract was canceled.

       79.     The Luciano shuffler is designed to be flush-mounted into a gaming table so that

only the card input and output areas are visible on the table. The shuffler includes, inter alia, a

first card receiver for receiving a stack of cards to be shuffled, a first card mover for moving

cards into a shuffling wheel having a compartment for each card to be shuffled, and a second

card mover for moving cards out of the wheel into a second card receiver. The wheel is

controlled by a microprocessor that rotates the wheel to a random slot to deliver a random card

that is output from the wheel, using an elevator arm with rollers, to a dealing shoe located above

the surface of the table. The microprocessor uses input from sensors to count and keep track of

the number of and identity of cards in the shuffling wheel at any given time during shuffling.

Sensors and processing are also provided to sense when a predetermined number of cards are not

present in an output area of the shuffler and, in response, to deliver additional cards to meet the

minimum number desired.

       80.     A marketing video of the Luciano shuffler was made in 1993 in order to show the

structure and operation thereof. The marketing video was distributed to numerous gaming

companies in 1993 and 1994, including SHFL, in order to market the Luciano shuffler the

relevant public.

       81.     Farrar and Grauzer knowingly incorporated what SHFL had learned about the

aforementioned shufflers into SHFL’s patents and concealed this prior art from the USPTO. As

reflected in the following examples, had Defendants not concealed this information from the

USPTO, and had its examiners known of the prior art, Defendants’ aforementioned patents




                                                  29
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 30 of 41 PageID #:960



would not have issued. Similarly, no reasonable person would have attempted to enforce these

patents, which upon any reasonable investigation, would have been determined to be invalid and

unenforceable.

       82.       For example, in the ‘096 patent application, Farrar and Grauzer claimed features

that they knew SHFL had not invented and were instead known to be present in the prior art, the

Roblejo Shuffler. There was also no excuse for SHFL to have withheld the critical information it

had learned at the 1997 Expo relating to the Roblejo Shuffler, including the fact that the wheel,

disclosed and seen by SHFL (including at least Grauzer, Farrar and other SHFL representatives)

at the 1997 Expo, had compartments designed to hold multiple cards and included the beveled

surface as claimed. All of this information was required to be disclosed under applicable rules

and laws. The ‘096 patent would not have issued had the prior art not been intentionally

concealed from the Examiner by SHFL and its representatives.

       83.       Likewise, SHFL (including Farrar and Grauzer) intentionally concealed the

Roblejo Shuffler order to obtain allowance of the ‘751 claims. Defendants knew about the

Roblejo shuffler and were also well aware of the Roblejo ‘122 patent, having disclosed it in

January 2001 in the ‘750 pending application. Although the ‘750 patent family and the ‘751

patent family had almost identical patent specifications, directed to substantially the same subject

matter, by concealing the Roblejo patent in the ‘751 application, SHFL was able to obtain claims

that were much broader than it otherwise would have obtained had the Roblejo patent been

disclosed. However, SHFL, as well as Frarrer and Grauzer (and the other named inventors), all

of whom were substantively involved with the prosecution, intentionally concealed the Roblejo

‘122 patent and the Roblejo Shuffler (including all the material information in their possession

relating thereto) from the PTO, despite the requirement that this information be disclosed under




                                                 30
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 31 of 41 PageID #:961



applicable rules and laws. The ‘751 patent would not have issued had the prior art not been

intentionally concealed from the Examiner by SHFL and its representatives.

       84.     SHFL and its attorneys also committed fraud on the PTO in order to obtain

allowance of the ‘154 patent asserted against CARD. At least Farrar and Grauzer (as well as the

other named inventors) and SHFL, all of which were substantively involved with the prosecution

and had a duty of disclosure to the PTO during the prosecution of the ‘154 patent, were well

aware of material prior art, including the Roblejo shuffler, but intentionally concealed that

information from the PTO. The ‘154 patent would not have issued had the art not been

concealed from the Examiner. Instead of disclosing critical information they learned about the

Roblejo shuffler at the 1997 Expo, at least Farrar and Grauzer knowingly incorporated what

SHFL had learned about the Roblejo shuffler into its ‘154 patent application and wrote and/or

amended claims to include features that they knew SHFL had not invented and were instead

known to be present in the prior art Roblejo shuffler.

       85.     SHFL also fraudulently omitted the Nicoletti, Luciano, and Roblejo references

during the prosecution of the ‘935 patent, which lasted from October 2003 until April 2009. At

least Farrar and Litman intentionally concealed what they had learned about the Roblejo shuffler

at the 1997 Expo and the extensive information they possessed relating to the prior art Nicoletti,

Roblejo and Luciano Shufflers. Indeed, after the CARD litigation, SHFL prepared multiple discs

containing all the documents from the case discussing these references as well as information

regarding their operation. Farrar also discussed these disks with Defendants’ outside patent

counsel. Thus, it is clear that Defendants undoubtedly knew about this prior art but pursued the

‘935 without concealing this information to the PTO. The concealed prior art clearly anticipates

claims of the ‘935 patents, as demonstrated in the Shuffle Tech case.




                                                 31
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 32 of 41 PageID #:962



        86.    A final example of Defendants’ fraud in the procurement of certain of its patents

is with respect to the ‘982 patent application, which was also addressed in the Shuffle Tech case.

Specifically, Defendants withheld information about U.S. patent 6,361,044 to Block (“the Block

‘044 patent”), issued by the PTO in March 2002, which discloses an automatic card shuffling

and dealing system that includes a shuffling device under the gaming table and an elevator that

delivers the shuffled cards to the table surface. SHFL disclosed this patent in the specifications

of four patent applications it submitted in July 2003 as well as during the course of the

prosecution of the ‘935 patent. The company did not disclose the Block '044 patent in the

application for the ‘982 patent however.

                                              Tolling

        87.    Plaintiffs were unaware it had suffered antitrust injury until March 20, 2020,

when the Court issued the Order on the motion to dismiss in the TCS Litigation. At that time,

Plaintiffs discovered through conversations with its attorneys, that Defendants had not

established their control and dominance in the automatic card shuffler market through their

business acumen or the quality of their products, but instead that they had engaged in significant

anticompetitive behaviors to procure fraudulently obtained patents and then enforced those

patents and engage in litigation to force competitors to exit the market. It was only at that point

that Plaintiffs discovered that Defendants had achieved not only market power as product of

superior skill, foresight, or industry, but in fact maintained monopoly power through their use of

anticompetitive and illicit behavior designed to exclude and punish would-be competitors. As a

result, Plaintiffs could not have pleaded the elements of their antitrust claims prior to March 20,

2020.




                                                 32
       Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 33 of 41 PageID #:963



           88.       Additionally, Defendants have continuously concealed their illicit acts, as

    discussed above, including concealing knowledge of prior art from the USPTO, concealing

    discovery about such prior art in other litigations, and omitting and concealing the results of

    other litigations in subsequent lawsuits against other competitors.

           89.       Defendants continue to deny culpability in an effort to conceal their unlawful

    conduct. In court filings in the Shuffle Tech litigation, for example, they argued that they did not

    intend to mislead the patent office and that their lawsuits against competitors like Shuffle Tech

    were not frivolous. Even following the jury verdict in the Shuffle Tech litigation, a Scientific

    Games spokeswoman Susan Cartwright in a statement that “[t]he company believes the jury

    reached the wrong result and will seek review of both the finding of liability and the damages

    award both before the trial court and if necessary on appeal.” 7 The parties in Shuffle Tech ended

    up settling, with no admission of liability, despite the jury verdict against Defendants.

                                    CLASS ACTION ALLEGATIONS

           90.       Plaintiffs bring this action on its own behalf and as a class action pursuant to Rule

    23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure on behalf of the following Class

    (the “Class”):

           All persons and entities that directly purchased or leased automatic card shufflers
           within the United States, its territories and the District of Columbia from any
           Defendant or any predecessor, subsidiary or affiliate thereof, at any time between
           April 1, 2009 and the present. Excluded from the class are governmental entities,
           Defendants, any parent, subsidiary or affiliate thereof, Defendants’ officers,
           directors, employees, and immediate families, and any judicial officers or their staff
           working on this action.

           91.       The Class Period is defined as April 1, 2009 until present.

           92.       Plaintiffs do not know the exact number of members of the Class because such



7
 https://www.reuters.com/article/us-scientific-games-shuffle-verdict/us-jury-orders-scientific-
games-to-pay-315-million-in-antitrust-case-idUSKBN1KS2HF
                                                      33
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 34 of 41 PageID #:964



information is in the exclusive control of Defendants. Due to the nature of the trade and

commerce involved, however, Plaintiffs believe that Class members number at least in the

thousands and are sufficiently numerous and geographically dispersed throughout the United

States, its territories and the District of Columbia so that joinder of all Class members is

impracticable.

       93.       There are questions of law and fact which are common to the claims of

Plaintiffs and the Class, including, but not limited to:

       a.        Whether Defendants possessed monopoly power in the market for automatic card

                 shufflers in United States during the Class Period;

       b.        Whether Defendants willfully acquired or maintained monopoly power in the

                 market for automatic card shufflers in the United States during the Class Period;

       c.        Whether Defendants attempted to maintain monopoly power in the in the market

                 for automatic card shufflers in the United States during the Class Period;

       d.        Whether Defendants used fraudulent obtained patents and/or sham lawsuits

                 against competitors enforcing those patents for the purpose of acquiring and/or

                 maintaining monopoly power.

       e.        Whether Defendants violated Sections 2 and 3 of the Sherman Act (15 U.S.C. §§

                 2, 3) as alleged in Plaintiffs’ First Claim for Relief;

        f.       Whether Defendants’ agents, officers, employees, or representatives were acting

                 within the scope of their authority and in furtherance of Defendants’ business

                 interests;

        g.       Whether, and to what extent, the conduct of Defendants caused injury to Plaintiffs

                 and members of the Class, and, if so, the appropriate measure of damages and/or

                 other relief.

                                                    34
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 35 of 41 PageID #:965



        94.       Plaintiffs are members of the proposed class defined above, and Plaintiffs’ claims

are typical of the claims of the members of the Class.

        95.       Plaintiffs will fairly and adequately assert and protect the interests of the Class.

        96.       Plaintiffs’ interests are coincident with, and not antagonistic to, those of the other

members of the Class.

        97.       Plaintiffs are represented by counsel competent and experience in the prosecution

of antitrust and class action litigation.

        98.       The questions of law and fact common to the members of the Class predominate

over any questions affecting only individual members.

        99.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because:

              a. The prosecution of separate actions by individual members of the Class would

                  create a risk of inconsistent or varying adjudications, establishing

                  incompatible standards of conduct for Defendants.

              b. The Class is readily definable and one for which records should exist in the files

                  of Defendants.

              c. Prosecution as a class action will eliminate the possibility of repetitious litigation.

              d. Treatment as a class action will permit a large number of similarly situated

                  persons to adjudicate their common claims in a single forum

                  simultaneously, efficiently, and without the duplication of effort and

                  expense that numerous individual actions would require.

              e. Class treatment will permit the adjudication of relatively small claims by many

                  Class members who otherwise could not afford to litigate an antitrust claim such

                  as is asserted in this complaint on an individual basis.

                                                    35
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 36 of 41 PageID #:966



           f.     This class action presents no difficulties of management that would preclude its

                  maintenance as a class action.

                                    FIRST CLAIM FOR RELIEF

                Monopolization in Violation of Sections 2 and 3 of the Sherman Act

       100.       Plaintiffs repeat the allegations set forth above as if fully set forth herein.

       101.       Defendants’ conduct, as alleged herein, constitutes unlawful monopolization of the

market for automatic card shufflers certified and approved for use by casinos in violation of

Sections 2 and 3 of the Sherman Act (15 U.S.C. §§ 2, 3).

       102.       “Market power” is the ability profitably to maintain prices above, or output below,

competitive levels for a significant period of time. “Monopoly power” is the ability to control

prices and exclude competition in a given market. If a firm can profitably raise prices without

causing competing firms to expand output and drive down prices, that firm has monopoly power.

Defendants maintain monopoly power in the market for automatic card shufflers sold in the

United States during the relevant period.

       103.       Defendants and their predecessor entities have maintained high and durable market

shares in this market.

       104.       As described herein, Defendants willfully acquired and maintained their

monopoly over the relevant market by committing fraud on the USPTO to procure patents and

by enforcing those invalid and unenforceable patents against would-be competitors in sham

litigations. Defendants’ assertion of knowingly invalid, unenforceable and non-infringed claims

was for the purpose, and with the effect of, substantially lessening competition and attempting to

create, and creating, a substantial restraint on trade and an actual monopoly in the relevant

market described above.

       105.       Prior to its sham litigation and resultant acquisition of CARD in 2004 and the

                                                     36
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 37 of 41 PageID #:967



shuffler assets and data of VendingData in 2009, Defendants already had near dominant market

share and market power in the relevant market, which market share and market power have been

unlawfully maintained by SGC. Then, by falsely suing and subsequently acquiring CARD and

VendingData, Defendants’ market share of the relevant United States market increased to

virtually 100% after March of 2009, and the resultant market power further increased

Defendants’ ability to raise prices, restrain and exclude competition, and preclude new entrants

from the relevant market. That unlawfully obtained market power continues today under SGC’s

direction.

       106.    Defendants’ sham litigations against Taiwan Fulgent, TCS Huxley, and DigiDeal

were also part and parcel of their sham patent infringement litigation strategy. Those sham

litigations and the subsequent departures of those entities from the U.S. market further reduced

competition and enhanced Defendants’ monopoly power in the relevant market. Defendants’

lawsuits were predicated on objectively baseless patent infringement claims which were

motivated by Defendants’ desire to impose collateral, anti-competitive injury on Defendants’

competitors, potential competitors, their customers, and the market itself.

       107.    SGC is directly liable for the acts of its own officers, directors, and attorneys in

authorizing and maintaining the sham DigiDeal litigation after the date it acquired SHFL (Nov.

21, 2014), and is vicariously liable for the prior acts of SHFL and Bally’s officers, directors, and

attorneys.

       108.    SGC, through many of the same officers and attorneys, ratified and approved

those actions by authorizing and continuing the sham litigation despite SGC’s full knowledge of

the ongoing fraud on the USPTO and the ongoing sham litigation and the continuing

monopolization of the relevant market. At least the following SGC officers: Gavin Isaacs,

Kathryn Lever, and Derik Mooberry (who were top SHFL executives), had full knowledge of the


                                                 37
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 38 of 41 PageID #:968



ongoing fraud on the USPTO and the wrongful nature of the DigiDeal sham litigation and

ongoing monopolization of the shuffler market from the date they became SGC officers, and

especially after service of the Complaint in this action on SGC (May 1, 2015), which specifically

detailed those violations of which Isaacs, Lever, and Mooberry were either specifically or

generally aware and could have easily investigated and confirmed including through counsel.

       109.    SGC has also completely absorbed SHFL/Bally, has commingled their funds and

other assets with SGC’s, has taken over the day-to-day operations of Bally and has held out to

the public and the trade that the parties are inseparable and are in fact one and the same

company. To the extent that SGC has divested Bally of its own funds and assets, and thereby

deprived Bally of the ability to pay in full any judgment this court may award in favor of

Plaintiffs and against Bally, it would work a manifest injustice and fraud upon Plaintiffs not to

hold SGC liable for any such deficiency or shortfall.

       110.    By engaging in the above-described predatory acts, Defendants have willfully

acquired, maintained, and enhanced their monopoly power in the relevant market. Today,

Defendants control the market for automatic card shufflers, having nearly 100% of the market.

       111.    The demand for card shufflers is generally limited to professional casinos, the

number of which is strictly regulated. Virtually all of these casinos feature card games and

virtually all of them possess card shufflers. As described above, there are no adequate

substitutes for automatic card shufflers, and the market demand is inelastic. There are high

barriers to entry, and Defendants’ use of sham litigations has driven potential competitors from

the market, leaving Plaintiffs and the class with limited options in procuring automatic card

shufflers for their business.

       112.    Thus, as a direct result of Defendants’ anticompetitive conduct in excluding

competitors and willfully acquiring and maintaining their monopoly power, Plaintiffs and the

                                                 38
   Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 39 of 41 PageID #:969



proposed class were harmed by the increased the purchase price of their relevant automatic card

shufflers. Additionally, Defendants’ conduct harmed innovation and competition, which harmed

Plaintiffs in the quality and price of their relevant automatic card shufflers.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray:

       A.      That the Court determine that this action may be maintained as a class action

under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and direct that reasonable

notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be

give to members of the Class;

       B.      That the Court adjudge and decree that Defendants’ unlawful conduct alleged

herein constituted a violation of Sections 2 and 3 of the Sherman Act (15 U.S.C. §§ 2, 3)

       C.      That the Court enter judgment against Defendants, jointly and severally, in favor

of Plaintiffs and the Class;

       D.      That the Court award Plaintiffs and the Class treble damages;

       E.      That Defendant, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents and employees thereof, and all other persons acting or

claiming to act on their behalf or in concert with them, be permanently enjoined and restrained

from in any manner continuing, maintaining or renewing the conduct alleged herein, or from

committing any other conduct having a similar purpose or effect, and from adopting or following

any practice, plan, program, or device having a similar purpose or effect;

       F.      That the Court award Plaintiffs and the Class attorneys’ fees and costs as well

as pre-judgment and post-judgment interest as permitted by law;

       G.      That the Court award Plaintiffs and the Class such other and further relief as

may be deemed necessary and appropriate.

                                                  39
  Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 40 of 41 PageID #:970



                                 DEMAND FOR JURY TRIAL

      Plaintiffs request a jury trial on all matters so triable.

Dated: October 30, 2020                                Respectfully submitted,

                                                 By: /s/ Shannon M. McNulty
                                                     Shannon M. McNulty
                                                     CLIFFORD LAW OFFICES, P.C.
                                                     120 N. LaSalle Street, Suite 3100
                                                     Chicago, Illinois 60602
                                                     (312) 899-9090
                                                     (312) 251-1160 (fax)
                                                     smm@cliffordlaw.com

                                                       Michael P. Lehmann (pro hac vice
                                                       forthcoming)
                                                       Bonny Sweeney (pro hac vice forthcoming)
                                                       Christopher L. Lebsock (pro hac vice
                                                       forthcoming)
                                                       HAUSFELD LLP
                                                       600 Montgomery St., Suite 3200
                                                       San Francisco, CA 94111
                                                       Tel: (415) 633-1908
                                                       Fax: (415) 358-4980
                                                       Email: mlehmann@hausfeld.com
                                                       Email: bsweeny@hausfeld.com
                                                       Email: clebsock@hausfeld.com
                                                       Email: sstein@hausfeld.com

                                                       Scott Martin (pro hac vice forthcoming)
                                                       Jeanette Bayoumi (pro hac vice
                                                       forthcoming)
                                                       HAUSFELD LLP
                                                       Broad Financial Center
                                                       33 Whitehall Street, 14th Floor
                                                       New York, NY 10004
                                                       Tel: (646) 357-1195
                                                       Fax: (212) 202-4322
                                                       Email: smartin@hausfeld.com
                                                       Email: jbayoumi@hausfeld.com

                                                       Counsel for Plaintiffs Alfred T. Giuliano
                                                       as Liquidation Trustee for RIH
                                                       Acquisitions NJ, LLC dba The Atlantic
                                                       Club Casino Hotel and Rancho’s Club
                                                       Casino, Inc. d/b/a Magnolia House
                                                       Casino
                                                  40
    Case: 1:20-cv-05262 Document #: 23 Filed: 10/30/20 Page 41 of 41 PageID #:971



                                 CERTIFICATE OF SERVICE

       I, Shannon M. McNulty, an attorney, hereby certify that on October 30, 2020, I served the
above and foregoing, by causing a true and accurate copy of such papers to be filed and served on all
counsel of record via the Court’s CM/ECF electronic filing system.




                                                      /s/ Shannon M. McNulty
                                                      Shannon M. McNulty
                                                      CLIFFORD LAW OFFICES
                                                      120 N. LaSalle Street, Suite 3100
                                                      Chicago, IL 60602
                                                      312.899.9090
                                                      SMM@cliffordlaw.com




                                                 42
